BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                   No. 06-13-00081-CV

                           Chris L. Gilbert and Glenn E. Janik

                                               v.

                                    Kate M. Moseley

   (No. CC-13-02405-D IN COUNTY COURT AT LAW NO 4 OF DALLAS COUNTY)


TYPE OF FEE                      CHARGES       PAID        BY
REPORTER'S RECORD                  $1,054.75   PAID        GLENN JANIK
CLERK'S RECORD                     $1,050.00   UNKNOWN     CHRIS GILBERT
MOTION FEE                            $10.00   E-PAID      MARIA M RAZO
MOTION FEE                            $10.00   E-PAID      JIM E PENNINGTON
MOTION FEE                            $10.00   PAID        MUNCK WILSON MANDALA, LLP
MOTION FEE                            $10.00   E-PAID      CHRISTOPHER D KRATOVIL
REQUIRED TEXAS.GOV EFILING FEE         $5.00   E-PAID      CHRISTOPHER D KRATOVIL
REQUIRED TEXAS.GOV EFILING FEE         $5.00   TRANSFER    REBECCA SPRANG
FILING FEE PAID TO COURT THAT       $175.00    PAID        MUNCK WILSON
TRANSFERRED CASE


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                          IN TESTIMONY WHEREOF,
                                                          witness my hand and the Seal of
                                                          the COURT OF APPEALS for
                                                          the Sixth District of Texas, this
                                                          March 4, 2015.

                                                          DEBRA AUTREY, CLERK



                                                          By ___________________________
                                                                                  Deputy